Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 1 of 16

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

ERNEST J. DUBOSE,
Plaintiff,

-against-
Civil Action No.

COMMONWEALTH OF MASSACHUSETTS, AKINBAMI
OJUGBELE, ABIODUN OJUGBELE, MORAYO OJUGBELE,

KEVIN DEVLIN
Defendants. |

NON-PRISONER COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS

Page 1 of 15

WO LORI SIG

4UNOD LIYIsig *g*p
92 :11WY g- NAF Oz02

voy,
JOls4O SNA
q
agg

it a
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 2 of 16

INTRODUCTION

1. Plaintiff, Ernest J. Dubose, by and through his attorney, Dayo A. Dubose, brings
this action against Defendants the Commonwealth of Massachusetts (the “State”), Akinbami
Ojugbele (“Akinbami’”), Abiodun Ojugbele (“Abiodun”), Morayo Ojugbele (“Morayo” and/or
the “Girlfriend”), and Kevin Devlin (“Devlin” and/or the “Parole Officer”) (collectively the
“Defendants”).

2. Plaintiff was sentenced on May 22, 2015, to a six-year sentence in New Jersey for
defrauding the New Jersey Department of Transportation of $10,000. On August 11, 2016,
Plaintiff was released to a New Jersey parole plan which was ultimately transferred, by
Plaintiff's request to the Commonwealth of Massachusetts in April of 2017.

3. This case arises as a result of actions taken by Defendant Devlin in his official
capacity as a State parole officer, in which Devlin colluded and conspired with the other
Defendants to violate Plaintiff's Civil Rights by depriving him of his freedom, illegally
preventing him from pursuing custody of his child, and illegally violating his right to privacy
through the exchange of Plaintiff's personal information and other violations of Plaintiff's Civil
Rights.

4, Parole is the final stage of rehabilitation for those who have been convicted of
crimes. Through monitoring and supervision, Parole officers occupy an especially important role
in the reentry process in that they assist in guiding the paroleer back into society while
contemporaneously ensuring the courts, and thereby the citizenry that the individual is ready to
reenter society’s ranks.

5. As a trusted and empowered liaison between the paroleer and the courts during a

term of parole, the integrity and professionalism of the parole officer represents the thin line

Page 2 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 3 of 16

between freedom and prison for those being supervised. When that integrity and professionalism
are replaced with malice and personally driven motivations, paroleers like the Plaintiff are
irreparably harmed. In this case, Plaintiff lost his freedom and he lost time with his young child,
neither of which can be replaced or reimbursed.

6. Acting under the color of state law and while leveraging the unique authority and
access afforded to him by his position, Devlin and Plaintiffs former girlfriend devised a plan
that simultaneously caused Plaintiff to be unjustly incarcerated, and led to his loss of the custody
of his child. The custody of the child being the girlfriend’s motive for the collusion.

The State is the Exclusive Administrator of Parole for
Convicted Persons in the Commonwealth of Massachusetts

7. The Parole Board of the Commonwealth of Massachusetts is established by
M.G.L. c. 27, § 4 and has its exclusive powers and duties defined and authorized in the M.G.L. c.
27, § 5.

8. 120 CMR § 101.00 (1), (2), (3), and (4) of the Code establishes and authorizes the
Parole Board’s exclusive duties to include: “review, authorize, and promulgate the regulations,
policies, and procedures of the agency. Issue parole permits, where appropriate, authorizing the
holder to serve the remainder of the sentence in the community under the supervision of a parole
officer, subject to revocation for violation of parole conditions. Determine under what conditions
inmates may be released from incarceration to the community under parole supervision.” M.G.L
c. 27, § 5.

9. M.G.L. c. 276, §85 establishes the powers and duties of parole officers.

Nexus Joint/Action Test and
Public Action Test

Page 3 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 4 of 16

10. The First Circuit has identified several tests for determining "whether a private
party fairly can be characterized as a state actor." These are the public function test, the
"entwinement" test, the state compulsion test, and the nexus/joint action test. Logiodice v. Trs. of
Me. Cent. Inst., 296 F.3d 22, 26 (1st. Cir. 2002). The burden to show that a private party's actions
constitute state action rests with the plaintiff. Mead v. Independence Ass'n, 684 F.3d 226, 231
(1st Cir. 2012).

11. In this case, Defendant Devlin can be held a¢countable as a State actor pursuant to
the nexus joint/action test and the public action test.

12. The public function doctrine permits private Parties to be considered state actors
where they are performing services that have been historically "the sole province of government,
" such as conducting elections or governing towns. Logiodice. The purpose underlying this
exception is to prevent states from avoiding their responsibilities by delegating public functions
to private entities. Johnson v. Pinkerton Acad., 861 F.2d 335, 338 (Ist Cir. 1988). It is not
enough, though, that the function be sometimes or often performed by the state; "the function
must be one exclusively reserved to the State." Logiodice, 296 F.3d at 26 (internal quotations
omitted) (emphasis in original). The measure of whether a particular function is public is based
on "historical practice, " not on "a normative judgment." Id.

13. The State is the sole and exclusive administrator of parole and similar services in
the Commonwealth of Massachusetts. This has been the State’s role and responsibility since the
establishment of the Parole Services office.

14. ‘In this action Devlin’s actions were committed while acting in his official

capacity as Parole officer authorized by the State. The State’s parole officers are exclusively

Page 4 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 5 of 16

authorized to perform supervisory, reporting, revocation and other services on behalf of the
State.

15. In Mendez, the Court held that private parties cannot be viewed as State actors
simply by virtue of following regulations or in this case for performing their duties. See Mendez,
739 F2d at 18. However, unlike Mendez, Devlin’s actions were committed while performing
duties under the color of State law, but the dereliction of his duties were not committed because
of his simply performing the responsibilities of his job or observing regulations. Devlin acted
with malice and forethought in conspiring with others to violate the Plaintiffs rights and deprive
him of custody of his daughter. While serving as an officer of the State, Devlin used his authority
to commit the acts alleged in this Complaint.

16. Next, under the nexus/joint action test, a private party is considered a state actor
where "the state so far insinuated itself into a position of interdependence with [Defendants] that
it [should be considered] a joint participant in their actions." Estades-Negroni, 412 F.3d at 6
(second alteration in original) (internal quotations omitted). The Courts have held that allegations
must be such that they tend to show that the state intimately involved itself in the initial
deprivation of a right, or in the day-to-day affairs, or that the private actors were “bound to” the
state. Id. At 6-7.

17. In the current matter, as a parole officer for the State, Devlin is “bound” to the
State and is properly added to this Complaint as a Defendant.

JURISDICTION AND VENUE
18. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.
19. Venue properly lies within the District of Massachusetts because this is an action

against and officer, employee, and/or agency of the United States, the Plaintiff resides in this

Page 5 of 15
Case 1:20-cv-11084-ADB Document 1. Filed 06/08/20 Page 6 of 16

judicial district, and a substantial part of the events giving rise to this action have occurred in this
judicial district. See 28, U.S.C. § 1391 (b)(1) and (2).
PARTIES

20. Plaintiff Ernest J. Dubose brings this suit by and through his attorney Dayo A.
Dubose. Plaintiff is a resident of the Commonwealth of Massachusetts.

21. Defendant, the Commonwealth of Massachusetts and its Commissioner of Parole,
Edward J. Dolan, and his office oversee the Massachusetts Parole Service and the Office of the
Community Corrections, which includes 105 parole departments and a 8) community corrections
centers, the Electronic Monitoring Center, and the Trial Court Community Service Program.
Parole officers working in adult criminal courts (Superior Court, Boston Municipal Court, and
District Court) supervise pre-trial and post-disposition cases.

22. Defendants Akinbami Ojugbele, Abiodun Ojugbele, and Morayo Ojugbele are
residents of the State of New Jersey.

23. Defendant Kevin Devlin is a parole officer, authorized by the Commonwealth of
Massachusetts and who is responsible for the supervision, reporting, investigation, revocation,
and management of paroleers on behalf of the State.

STATEMENT OF FACTS

24. On May 22, 20115, Plaintiff was sentenced to a (6) year term of incarceration
after having been found guilty at trial in a New Jersey State court for Conspiracy to Commit
False Contract Payment Claims (2" degree), Official Misconduct (2" degree), Bribery —
Violation of Official Duty (2nd degree), Theft by Deception (2"™ degree), and False Payment

Contract Payment Claims (2" degree) (the “Charges”). See Presentence Investigation Report

(“PST”).

Page 6 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 7 of 16

25. On August 11, 2016, Plaintiff was released on a parole plan in New Jersey. The
parole term had a maximum expiration date of July 8, 2019. Plaintiff was approved to live with
Defendant Morayo during his term of parole. .

26. Plaintiff requested to have his parole transferred to the Commonwealth of
Massachusetts in April of 2017 where he and Defendant Morayo intended to live with Plaintiff's
mother. Plaintiff had successfully observed all of the rules of his release to that point such that
the New Jersey parole officer did not object to the request.

27. At the behest of Morayo, Morayo moved out of the Plaintiff's mothers home
May of 2017 first in Everett, Massachusetts and eventually Quincy, Massachusetts. The Plaintiff
continued staying nights at Morayo’ s home. Delvin was notified of his frequent stays at the
home of Morayo.

28. On June 1, 2017 Plaintiff reported to the parole office in Massachusetts where he
met Defendant Devlin for the first time.

29. On June 22, 2018 the Plaintiff and Morayo had a child in common.

30. In August of 2018, Plaintiff informed Defendant Devlin that he and Morayo were
splitting up and that he would no longer be staying part-time in Quincy, MA with Morayo and
was back full time at his Mother's home.

31. In September 2018 Morayo took that child and ran to the home of the other
named defendants Akinbami Ojugbele and Abiodun Ojugbele and refused to return the child to
Massachusetts.

32. In September 2018 the Plaintiff was sought an emergency order in Norfolk
County Probate Court in Massachusetts forcing the defendant Morayo to return the subject
child to Massachusetts.

33. In September 2018 Morayo sent emails to the Plaintiff threatening to call his

Page 7 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 8 of 16

parole officer if he did not withdraw the petition. When the Plaintiff refused to withdraw the
petition the above named defendants began planning how they could force the Plaintiff to miss
the court date in the aforementioned emergency order

34. | Between September 2018 and October 2018 the defendant’s had numerous
conversation concerning the Plaintiff. The goal of those conversations was utilize the protecting
order process in order to force the Plaintiff to miss the family court date, which would allow
Morayo to move out of state with the Plaintiff and Morayo’s child in common.

35. | On October 8, 2018 the plaintiff was called into the Office of Devlin and was
notified that his parole was temporarily revoked. The Plaintiff was notified that because he had
a temporary protective order placed against him that it was necessary to violate his parole.

36. On October 10, 2018 a protective order was filed against the Plaintiff by
Morayo. .

37. Devlin reported that Plaintiff had an uneventful and successful parole until
November 2018 when New Jersey officials received a violation report that required the
temporary revocation of Plaintiffs parole. The violation report was issued because Morayo
had filed a restraining order against Plaintiff on October 10, 2018.

38. The violation reports also indicated that a number of other parole violations were
discovered by the Massachusetts parole office, including Plaintiff's travels out of state and out of
the country without permission, and maintaining an alternate address without notifying the
parole office.

39, On November 16, 2018, a parole warrant was issued for Plaintiff, he was called
into the parole office, and his parole was temporarily revoked. Plaintiff was taken into custody

that same day.

Page 8 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 9 of 16

40. Later in November 2018 a 2-party hearing was held in-Norfolk County Court
regarding the temporary protective order filed by Morayo. The result of the hearing was the

termination of the protective order for want of evidence.

41. A parole violation hearing was conducted on January 25, 2019 by hearing officer
Eric S. Caravella for the State Parole Board District Office #11 in New Brunswick. Plaintiff
appeared via video teleconference from Southern State Correctional Facility and represented in
person by his attorney, Migir Ilganayev.

Parole Hearing Violation Allegations
And Evidence in Support Thereof

42. During the parole hearing, the Division of Parole (Division) was represented by
Senior Parole Officer Juanita Cherry of District Office (DO) #20 (the “Senior Parole Officer’)
who appeared telephonically. The Senior Parole Officer read Plaintiff's alleged parole violations
into the record. The violations included violations of:

a. “MA Parole Condition #1: Subject failed to conduct himself in the
manner of a responsible citizen. This is evidenced by subject’s
conduct on or before October 10, 2018, which resulted in an Abuse
Prevention Order (APO) being issued by the Quincy District Court.
Subject entered a not guilty plea.”

b. “NJ Parole General Condition #7/ MA Parole Special Condition:
Subject failed to obtain permission prior to leaving the state of his
approved residence for any purpose. This is evidenced by subject’s
travel without permission to: Indiana from May 18, 2018, to May 26,
2018; Georgia from March 22, 2018, to March 25, 2018; as well as to
New York, Boston, Mexico, Jamaica, Cayman Islands, New Orleans
and Alabama. Subject entered a plea of guilty with an explanation to
his violation with regard to the Indiana and Georgia trips only.
Subject entered a plea of not guilty to the rest of the alleged
violations.”

c. “MA Parole General Condition #2: Subject failed to notify his parole
officer of any change in residence. This is evidenced by subject’s
failure to notify his parole officer of his maintaining an alternate
address during his parole supervision. Subject entered a plea of not

Page 9 of 15
Case 1:20-cv-11084-ADB Document 1 Filed 06/08/20 Page 10 of 16

guilty to this violation”. See Exhibit A — Parole Hearing Transcript at
page 2.

43. The Senior Parole Officer testified that that the following documents were entered
as evidence of Plaintiffs alleged violations:

“Regarding MA Parole General Condition #1, the parole officer entered
the following documents into the record: APO Docket #1856RO1071,
issued by Ms. Morayo Ojugbele against subject on October 10, 2018, by
Quincy District Court (three pages, marked into evidence as $1); MA
Parole Violation Report authored by Parole Officer Kevin Devlin on
October 14, 2018, (two pages, marked into evidence as $2); APO Docket
1856RO1071 termination order dated November 9, 2018, (two pages,
marked into evidence as $3); and MA Parole Board Client Case Summary
Report dated August 28, 2018, to November 6, 2018 (five pages, marked
into evidence as $4). The parole officer testified that S1 shows an APO
was issued against subject on October 10, 2018. The parole officer read
from the narrative in $2 which stated: that subject was doing well under
supervision until his relationship with his girlfriend (Ms. Ojugbele)
soured and a restraining order (APO) was filed. The parole officer testified
that S3 showed the APO was later terminated on November 9, 2018. The
parole officer referenced S4 and testified that the supervision entries
relevant to the investigation of and issuance of the restraining order were
redacted and marked confidential.” See Exhibit A at pg. 2.

44, _—_ Mr. Ilganayev conducted a cross examination of the Senior Parole Officer. In
response to Mr. Ilganayev’s questions, the Senior Parole Officer testified that according to S2,
Devlin became aware of a number of parole violations committed by Plaintiff; that the issuance
of a restraining order is a very serious matter; that Plaintiff was returned to custody based on all
of his parole violations; and that she is aware the APO had been dismissed. The Senior Parole
Officer further testified that she is aware that Devlin had spoken to Morayo; that Morayo made
allegations that Plaintiff had been abusive; that it is possible Morayo was upset that Plaintiff was
trying to gain custody of their child and made false accusations to obtain an APO; and that

Devlin did not provide any proof of abusive behavior such as text messages. See Exhibit A at 2.

Page 10 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 11 of 16

The Evidence Does Not Support the Allegations, the
estimony Shows that Devlin “Jumped the Gun” in Arresting Plaintiff

45. The Senior Parole Officer then testified that Devlin provided no proof of abusive
behavior leading to the issuance of an APO; that the APO was later dismissed after a two-party
hearing; that the APO was only temporary; that the issuance of a temporary APO does not meet
the standard to revoke supervision; that a final restraining order was never issued; but that Devlin
did not await the result of the restraining order and “jumped the gun” by arresting Plaintiff too
soon.

46. Mr. Iiganayev pointed out that the suspicious timing of Defendant Morayo’s
application for an APO in relation to an email exchange between Morayo and Plaintiff that
occurred (2) days earlier on October 8, 2018.

47. The email showed that Plaintiff felt that he could no longer negotiate with
Morayo in good faith regarding the custody of their daughter, and that Plaintiff planned to take
Morayo to court. Mr. Ilganayev stated that Morayo filed for the APO to stop Plaintiff in his
efforts to bring his custody battle to family court.

48. Mr. Ilganayev testified as to his entry of the following evidence:

“An email from Ms. Ojugbele to subject dated October 8, 2018, (one page,
marked into evidence as D2); Norfolk Probate and Family Court Motion for
Temporary Orders dated October 3, 2018, (two pages, marked into evidence
as D3); and Progressive Auto Insurance policy documents (three pages,
marked into evidence as D4). Subject testified that D2 shows that Ms.
Ojugbele was asking subject to unblock her so they could discuss their
daughter, and also that he rescind his court order so they can figure out their
daughter’s visitation schedule. Subject testified that this email was sent two
days before Ms. Ojugbele filed for the APO. Subject testified that D3 shows
he filed an application for custody of his daughter and the court ordered that
all communication with Ms. Ojugbele occur through a “Family Wizard” so
that their conversations can be mediated and recorded. Subject testified that

this Order was signed one week before Ms. Ojugbele filed for an APO.
Lastly, subject testified that Ms. Ojugbele claimed in her affidavit for the

Page 11 of 15
Case 1:20-cv-11084-ADB Document 1 Filed 06/08/20 Page 12 of 16

APO that subject stole her car, but D4 reflects that the car actually belonged
to him.” See Exhibit A at 3.

49. Throughout the hearing, Mr. Ilganayev was able to illustrate through the evidence
and the Senior Parole Officer’s testimony that Morayo was dishonest, that Plaintiff had not
committed any violations outside of those that he pled guilty to, that the testimony of Morayo
and the other Defendants was untrue, and that Plaintiff should not have been arrested for the
violations committed. The Hearing Officer labeled Morayo “problematic” and “a barrier to
(Plaintiff's) successful completion of parole.” See Exhibit A at 6.

50. The Hearing Officer Recommendation reflected Plaintiff's innocence and Morayo
and Devlin’s malicious behavior:

“The record reflects that subject was compliant with supervision except for
three unauthorized trips out-of-state. The parole officer testified that because
of his level of compliance, it is likely that subject would have been granted
permission for these trips had he asked. The violations are not serious or
persistent, and revocation is not desirable. However, it is recognized that
subject is in need of closer supervision. It is recommended that subject be
continued on parole to any detainer(s) initially, and then to the Electronic
Monitoring Program for the duration of his term of supervision. It is also
recognized that subject’s volatile relationship with Ms. Ojugbele is
problematic and poses a potential barrier to successful completion of parole.
Therefore, it is also recommended that subject refrain from contact with
Morayo Ojugbele until such time as they enter an appropriate couple’s
counseling program as approved by the assigned parole officer or until
contact is authorized by the appropriate court.” See Exhibit A at 6.

51. On several occasions, Defendants Morayo, Akinbami, and Abiodun threatened
Plaintiff with prison if he did not terminate his custody suit against Morayo. Morayo had
persistently threatened to contact Plaintiff's parole officer, Devlin if he did not comply with her
demands.

52. Asaresult of the testimony at the Parole Hearing, it was proven that Devlin met

with the other Defendants specifically to discuss “ways to have Plaintiff arrested” and what

Page 12 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 13 of 16

would need to occur to make that happen. Also that Morayo and the other Defendants had
threatened Plaintiff with prison if he did not terminate his pursuit of custody of his daughter.

33. The Norfolk County Court found Morayo’s claims of abuse and the need for an
APO without merit and dismissed the temporary APO. The Senior Parole Officer Testified that a
temporary APO does not meet the barrier required for arrest and revocation of a parolee. The
Senior Parole Officer also testified that Devlin “jumped the gun” in arresting Plaintiff before the
APO hearing and ruling were held and a final order rendered. The Hearing Officer, after hearing
all testimony and reviewing all of the relevant evidence, stated that Plaintiff had maintained a
high level of compliance on parole and that Morayo was problematic and a barrier to Plaintiff's
success on parole.

54. The tangible impact of the Defendants’ conspiratorial actions against Plaintiff is
that he has lost irreplaceable time with his daughter (once he was arrested, Plaintiff had no
chance of winning a custody suit), and he lost his freedom and employment.

55. Defendants showed no respect for Plaintiff's rights, choosing instead to dismiss
the value of his rights in favor of their respective desires. Devlin understood that disastrous
impact of his counsel to Morayo although he also knew that her allegations were fabricated.
Devlin assisted in developing the fabrication then later, he executed on it by arresting the
Plaintiff and revoking his parole.

56. Defendants’ violations of Plaintiff's civil rights are no less egregious and
therefore no less punishable than the punishment incurred by Plaintiff when it was falsely alleged
that he violated the rules of his parole. All of Devlin’s actions were undertaken in his official

capacity as an authorized parole officer for the Commonwealth of Massachusetts.

Page 13 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 14 of 16

CAUSES OF ACTION

COUNT I
42 U.S.C. § 1983 — Violation of Civil Rights

57. __ Plaintiff incorporates by reference all of the preceding paragraphs as though fully
set forth herein.

58. Defendants’ are “persons” pursuant to U.S.C. 1983 who acted “under the color of
state law” and deprived Plaintiff of rights secured by the U.S. Constitution. Defendant Devlin
acted in his capacity as a parole officer for the Commonwealth of Massachusetts who is the
exclusive administrator of parole in Massachusetts.

59. Specifically, while acting under the color of State law,-Defendants deprived
Plaintiff of his liberty and his Constitutional Right to due process (Fourteenth Amendment) as
well as other federal and state rights.

60. Asaresult of Defendants’ violations of 42 U.S.C. § 1983 and Plaintiff's
Constitutional Rights, Plaintiff is entitled to actual and statutory damages pursuant to 42 U.S.C. §
1983, in an amount to be determined at trial by a jury; reasonable attorneys fees and costs
pursuant to U.S.C. § 1983.

COUNT Il
Massachusetts General Law Chapter 265 § 37 — Violations of Constitutional Rights

61. Plaintiff incorporates by reference all of the preceding paragraphs as though fully
set forth herein.

62. Defendants Morayo, Akinbami, and Abiodun willfully injured Plaintiff through
intimidation and threats in their attempts to oppress Plaintiff's enjoyment of his Constitutional
right to liberty and freedom as well as other rights afforded Plaintiff by the U.S. Constitution and

the laws of the Commonwealth of Massachusetts.

Page 14 of 15
Case 1:20-cv-11084-ADB Document 1 Filed 06/08/20 Page 15 of 16

63. Asaresult of Defendants’ violations of M.G.L. c. 267 § 37, Plaintiff is entitled to
up to $1,000 per Defendant and other damages as this Court may determine.
COUNT Iii
Massachusetts General Law Chapter 6 § 178 — Requesting or Obtaining Criminal Offender
Record Information or Self-Audit Under False Pretenses; Unlawful Communication of
Record Information; Falsification of Record Information; Unlawful request or
Requirement that Person Provide his/her Record Information

64. _ Plaintiff incorporates by reference all of the preceding paragraphs as though fully
set forth herein.

65. Defendants Morayo, Akinbami, Abiodun and Devlin illegally shared Plaintiff's
criminal offender record information and falsified Plaintiff's offender record information by
conspiring to concoct reasons to get Plaintiff arrested for a violation of his parole. Defendants
false information was used to cause the issuance of temporary APO, to have Plaintiff arrested for
parole violations, terminate Plaintiff's child custody suit. All of these actions predicated on false
information provided by Defendants and added to Plaintiff's record. -

66. Asaresult of Defendants’ violations of M.G.L. c. 6 § 178, Plaintiff is entitled to
$50,000 from Defendant the Commonwealth of Massachusetts and $5000 each from Defendants
Devlin, Morayo, Abiodun, and Akinbami.

RELIEF REQUESTED
WHEREFORE, Plaintiff respectfully requests that this Court enter judgement in favor of
Plaintiff for:

a. Statutory Damages,

b. Actual damages equal to the amounts lost in wages and opportunity,

c. Attorney’s fees, litigation expenses and costs of suit,

d. Treble damages where permitted,

Page 15 of 15
Case 1:20-cv-11084-ADB Document1 Filed 06/08/20 Page 16 of 16

e. Five million dollars (5,000,000) in Compensatory, nominal and punitive damages,
f. Such other relief as is appropriate.
JURY TRIAL DEMANDED
Dated: June 5, 2020

Respectfully submitted
Plaintiff,
Pro-Se:

/s/ Ernest Dubose
Pro-Se

61 Mclellan Street
Boston, MA, 02121
617-860-8846
dayodubose@icloud.com

Page 16 of 15
